     Case
     Case2:20-cv-00914-JAD-VCF
          2:20-cv-01037-JAD-VCF Document
                                Document15
                                         7 Filed
                                           Filed06/23/20
                                                 06/23/20 Page
                                                          Page11of
                                                                of22



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5                                               ***
 6   MICHAEL A. BACON,                                  Case No. 2:20-cv-00914-JAD-VCF
 7                                       Plaintiff,
     v.
 8

 9   CORE CIVIC, et al.,
10                                   Defendants.

11                                                                and related case
12                                                     Case No. 2:20-cv-01037-GMN-EJY
     SHANNON K. KANE,
13
                                         Plaintiff,
14         v.

15   CORE CIVIC, et al.,                                    REASSIGNMENT ORDER
16                                   Defendants.

17

18          The presiding District Judges in these actions have individually and collectively

19   determined that these actions are related as both involve allegations relating to the novel

20   coronavirus disease (“COVID-19”) pandemic and the Nevada Southern Detention Center,

21   and that there is good cause to reassign them to one District Judge pursuant to Local

22   Rule 42-1(b). Additionally, transfer will promote judicial efficiency and will not result in

23   prejudice to the parties.

24   ///

25   ///

26   ///

27   ///

28   ///
     Case
     Case2:20-cv-00914-JAD-VCF
          2:20-cv-01037-JAD-VCF Document
                                Document15
                                         7 Filed
                                           Filed06/23/20
                                                 06/23/20 Page
                                                          Page22of
                                                                of22


 1         It is therefore ordered that Case No. 2:20-cv-01037-GMN-EJY is reassigned to

 2   District Judge Jennifer A. Dorsey and Magistrate Judge Cam Ferenbach, and all future

 3   pleadings must bear case number 2:20-cv-01037-JAD-VCF.

 4         DATED THIS 23      day of June 2020.

 5

 6

 7
     GLORIA M. NAVARRO                            JENNIFER A. DORSEY
 8   UNITED STATES DISTRICT JUDGE                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
